11 N.Y.3d 825 (2008)
SALLY ANN BLAZYNSKI et al., Appellants,
v.
A. GARELECK & SONS, INC., et al., Respondents, et al., Defendants.
Court of Appeals of the State of New York.
Submitted July 28, 2008.
October 28, 2008.
Reported below, 48 AD3d 1168, 1170.
Motion, insofar as it seeks leave to appeal from the Appellate Division order that affirmed Supreme Court's order denying appellants' motion for leave to renew, dismissed upon the ground that such order does not finally determine the action within the meaning of the Constitution; motion for leave to appeal otherwise denied.